Citation Nr: 0733577	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had several periods of active duty for training 
(ADT) prior to 1965, had active service from March 1964 to 
December 1969, including serving in Korea from February 1965 
to December 1965 and in the Republic of Vietnam from March 
1967 to October 1969.  He also had a period of active service 
from March 1971 to February 1974, and was given a discharge 
from that period of service under conditions other than 
honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  No mention was 
made in the January 2006 rating decision of new and material 
evidence.  The record reflects that, in the September 1995 
rating decision, the RO denied service connection for PTSD, 
but the veteran did not perfect an appeal of that 
determination and it became final.

In November 2004, the veteran filed an application to, in 
essence, reopen the claim for service connection for PTSD.  
Thus, the Board concludes that the issue on appeal is as 
stated on the front page of this decision.  In that regard, 
the Board notes that before it Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  In August 2007, the veteran testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  A transcript is of record.

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.



FINDINGS OF FACT

1.  By a September 1995 rating decision, the RO denied 
entitlement to service connection for PTSD, essentially based 
upon a finding that the evidence failed to show that the 
veteran had PTSD based upon an identifiable or verifiable in-
service stressor.  The veteran did not perfect an appeal of 
that determination, and it became final.

2.  Evidence has been received subsequent to the September 
1995 RO rating decision which was not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  Evidence received since the September 1995 RO rating 
decision is new and material as it pertains to the veteran's 
claim for service connection for PTSD; thus that claim may be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

In view of the disposition in the present decision, there is 
no need for analysis of the RO's compliance with the VCAA, 
its implementing regulations, or subsequent judicial caselaw.

II.  Facts and Analysis

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
Amendments to 38 C.F.R. § 3.156 changing the standard for 
finding new and material evidence are applicable in this 
case, because the appellant's claim to reopen was filed after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As noted above, in a September 1995 rating decision, the RO 
denied the claim of service connection for PTSD, essentially 
based upon a finding that the evidence failed to show that 
the veteran had PTSD based on an identifiable or verifiable 
in-service stressor.  The veteran filed a notice of 
disagreement, and a statement of the case was issued, 
however, the veteran did not perfect the appeal by filing a 
substantive appeal (VA Form 9).  Thus, the September 1995 
rating decision became final.  The evidence of record at that 
time included service medical records, VA treatment records, 
and written statements from the veteran and his wife.  

Service records show that the veteran served in the Republic 
of Vietnam from March 1967 to October 1969.  During his 
service in Vietnam, his military occupational specialties 
(MOS) were non-combat in nature, and included Light Vehicle 
Driver, Heavy Vehicle Driver, "Stock Cont & Acct Spec", and 
"Sub Strg Spec".  No awards or decorations indicative of 
involvement in combat are shown in his records.  Although 
later VA treatment records show a diagnosis of PTSD, and the 
veteran essentially claims that his PTSD was caused by in-
service combat-related stressors, he has failed to identify 
any specific combat-related stressor events which might have 
been verified.  

Evidence submitted subsequent to the September 1995 rating 
decision includes private treatment records, VA treatment 
records, a VA examination report, lay statements from the 
veteran, his wife, and his daughter, and sworn testimony by 
the veteran and his wife. 

The Board finds that additional evidence submitted since the 
September 1995 rating decision is new and material.  While 
this evidence is partly cumulative, in that both private and 
VA treatment records show a diagnosis of PTSD, this evidence 
also includes the veteran providing a more detailed 
description of an in-service combat stressor event.  In a 
handwritten statement and through testimony at the 
videoconference hearing, the veteran described two in-service 
stressor events, including a mortar attack soon after he 
arrived in Vietnam, and also being on a bridge that was 
attacked.  With regard to the mortar attack, the veteran 
reported he arrived in Vietnam in April 1967, and was first 
assigned to Tan Son Nhut Air Force Base, and within two or 
three days of his arrival in country, the base camp sustained 
a mortar attack.  With regard to the bridge incident, the 
veteran reported that this occurred in approximately February 
1968, a few days after the 1968 Tet Offensive started, and 
that he was stationed at Bien Hoa.  He reported he was a 
truck driver, and got caught up on a bridge, with opposing 
forces on either side, and that they were fired upon by the 
enemy.  He claimed that after the bridge incident there was a 
related article and photograph published in the military's 
weekly publication, "Stars and Stripes", in February or 
March 1968, and that he was in the photograph, taken while 
they were under attack, and that he was shown lying low on 
the bridge.  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Accepting the veteran's 
statements and testimony at face value as true, the Board 
finds that this additional evidence is not only new, as it 
has not been previously considered by the RO, but also 
material, as it is relevant to and probative of the 
underlying issue of whether the veteran has PTSD based on an 
identifiable in-service stressor event.  The Board finds that 
this evidence goes directly to the matter of whether the 
veteran may have PTSD related to service, and raises a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, the claim 
for service connection for PTSD is reopened.  Prior to the 
Board considering the claim on the merits, additional action 
is required, and will be addressed in the Remand below.


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for PTSD is reopened; 
to this extent only the appeal is granted.


REMAND

The veteran contends that he has post-traumatic stress 
disorder which is related to in-service combat-related 
stressor events.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV); a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

VA and private treatment records show that PTSD has been 
diagnosed.  In support of his claim, the veteran has reported 
two stressor events, including a mortar attack in April 1967 
at Tan Son Nhut AFB, and an incident in Bien Hoa where he was 
on a bridge that came under fire in February 1968.  The 
record shows that VA has not yet attempted to verify the 
veteran's reported stressor events, and in view of the 
information recently furnished by the veteran, a request for 
verification should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRCC).

As an additional development action, since the veteran has 
indicated that a photograph of the February 1968 bridge 
attack was published in the "Stars and Stripes" in 
approximately February 1968, which included reference to the 
incident described, an attempt to obtain this publication 
should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of the veteran's DD 
Forms 214 and DA Form 20, together with 
his reported stressor information, to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  

2.  Attempt to obtain, from the 
appropriate entity, a copy of the "Stars 
and Stripes" publication, dated in 
February 1968, which (as described by the 
veteran) has the photo of the bridge near 
Bien Hoa that came under attack a few days 
after the 1968 Tet Offensive began.  In 
order to provide all information that 
would assist with this records request, it 
should be noted that the photograph and 
article in question may include reference 
to the veteran, who claims he was present 
on the bridge when the photograph was 
taken, and to the 199th Light Infantry 
Division, of which the veteran was a 
member at that time.  

3.  Review the file and make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was exposed 
to any in-service stressor.  If so, 
identify the nature of the specific 
stressor or stressors independently 
established by the record.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

4.  If any reported in-service stressors 
are verified, afford the veteran a 
psychiatric examination.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding 
the etiology of any diagnosed 
psychiatric disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or 
more verified in-service stressors.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, furnish 
the veteran and his representative an 
appropriate SSOC and allow him a 
reasonable period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


